        Case 2:19-cr-00003-RFB-NJK Document 39 Filed 08/18/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org
 7   Attorney for Esau Aziz Shahid
 8
 9                        UNITED STATES DISTRICT COURT

10                                DISTRICT OF NEVADA

11
     United States of America,                       Case No. 2:19-cr-003-RFB-NJK
12
                  Plaintiff,                          Emergency Stipulation to
13                                                  Continue Self-Surrender Date
           v.
14
     Esau Aziz Shahid,                                      (Second Request)
15
                  Defendant.
16
17         IT IS HEREBY STIPULATED AND AGREED, by and between
18   Nicholas   A.   Trutanich,   United   States   Attorney,   and   Peter   S.   Levitt,
19   Assistant United States Attorney, counsel for the United States of America, and
20   Rene L. Valladares, Federal Public Defender, and Raquel Lazo, Assistant Federal
21   Public Defender, counsel for Esau Aziz Shahid, that Mr. Shahid’s self-surrender
22   date currently scheduled for August 28, 2020 at 12:00 p.m., be continued for sixty
23   (60) days to Tuesday, October 27, 2020 at 12:00 p.m.
24
25
26
        Case 2:19-cr-00003-RFB-NJK Document 39 Filed 08/18/20 Page 2 of 3




 1         This Stipulation is entered into for the following reasons:
 2         1.     Mr. Shahid previously requested an extension of his self-surrender
 3   date because FCI Safford (Mr. Shahid’s designated BOP facility) was not accepting
 4   voluntary surrenders due to COVID-19. ECF No. 36. Mr. Shahid wanted the
 5   opportunity to begin his sentence at his designated facility rather than surrender
 6   to a different BOP facility and be transferred at a later date. This Court granted
 7   the extension. ECF No. 37.
 8         2.     Circumstances have not changed since the last requested extension.
 9   The Marshals have confirmed that FCI Safford is still not yet accepting voluntary
10   surrenders. There appears to be little, if any, programming and rehabilitation Mr.
11   Shahid could benefit from if required to surrender next week. Given the pandemic,
12   BOP facilities are not currently offering programming at this time.
13         3.     The parties agree to this request.
14         4.     Mr. Shahid’s Pretrial Services Officer, Misty Sanchez, has no
15   opposition. Mr. Shahid is in full compliance.
16         This is the second request for a continuance of Mr. Shahid’s surrender date.
17         DATED this 17th day of August, 2020.
18
19   RENE L. VALLADARES                        NICHOLAS A. TRUTANICH
     Federal Public Defender                   United States Attorney
20
21       /s/ Raquel Lazo                           /s/ Peter S. Levitt
     By_____________________________           By_____________________________
22
     RAQUEL LAZO                               PETER S. LEVITT
23   Assistant Federal Public Defender         Assistant United States Attorney
24
25
26
                                               2
        Case 2:19-cr-00003-RFB-NJK Document 39 Filed 08/18/20 Page 3 of 3




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:19-cr-003-RFB-NJK
 4
                  Plaintiff,                                 ORDER
 5
           v.
 6
     Esau Aziz Shahid,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that Mr. Shahid’s self-surrender date currently scheduled

11   for August 28, 2020 at 12:00 p.m., is continued to Tuesday, October 27, 2020 at

12   12:00 p.m.

13                     18th day of August, 2020.
           DATED this _______
14
15
16                                        RICHARD F. BOULWARE, II
                                          UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                             3
